Case 2:18-cv-01595-PA-MAA Document 21 Filed 05/06/20 Page 1 of 3 Page ID #:457
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01595-PA-MAA                                               Date: May 6, 2020
Title      Luis Alberto Flores v. J. Sullivan



Present: The Honorable:       MARIA A. AUDERO, U.S. Magistrate Judge


                 James Munoz                                               N/A
                 Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                     N/A                                                  N/A

Proceedings (In Chambers):             Order to Show Cause Why the Petition Should Not Be
                                       Dismissed as Moot

        On February 27, 2018, Petitioner initiated this action by filing a Petition for Writ of Habeas
Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254. (“Petition,” ECF No. 1.) The
Petition is fully briefed and under submission with the Court.

       On October 24, 2019, the Clerk of the Court received a letter from Petitioner notifying the
Court of his change of address. Petitioner provided a residential address in Whittier, California.
(ECF No. 20.) Searches of the California Department of Corrections’ Public Inmate Locator
System1 for Petitioner’s name and inmate number return no results. It appears that Petitioner has
been released on parole.

       Although Petitioner states he “would like to go on with [his] Petition” (ECF No. 20),
pursuant to the Court’s independent obligation to consider its own subject-matter jurisdiction, see
Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006), the Court questions whether this case is moot.

       Federal courts are barred from hearing matters in the absence of a live case or controversy.
See U.S. Const. art. III, § 2; Spencer v. Kemna, 523 U.S. 1, 7 (1998). For there to be a live case or
controversy, the petitioner must, at all times in the litigation, “have suffered, or be threatened with,
an actual injury traceable to the defendant and likely to be redressed by a favorable judicial
decision.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990); accord Gator.com Corp. v. L.L.


1
 Public Inmate Locator System, Cal. Dep’t Corr. & Rehab.,
https://inmatelocator.cdcr.ca.gov/search.aspx (last visited May 6, 2020).


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 3
Case 2:18-cv-01595-PA-MAA Document 21 Filed 05/06/20 Page 2 of 3 Page ID #:458
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01595-PA-MAA                                            Date: May 6, 2020
Title      Luis Alberto Flores v. J. Sullivan


Bean, Inc., 398 F.3d 1125, 1128-29 (9th Cir. 2005) (en banc). “If an event occurs that prevents the
court from granting effective relief, the claim is moot and must be dismissed.” Am. Rivers v. Nat’l
Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997). The “central question” is “whether
changes in the circumstances that prevailed at the beginning of litigation have forestalled any
occasion for meaningful relief.” Gator.com, 398 F.3d at 1129 (citation and quotation marks
omitted); accord NASD Dispute Resolution, Inc. v. Judicial Council, 488 F.3d 1065, 1068 (9th Cir.
2007).

        A habeas petition is moot when a petitioner’s claim for relief cannot be redressed by a
favorable decision of the habeas court issuing a writ of habeas corpus. See Spencer, 523 U.S. at 7;
Burnett v. Lampert, 432 F.3d 996, 1000-01 (9th Cir. 2005). The case or controversy requirement
requires a finding of mootness if: (1) the petitioner has received the relief requested in the petition;
or (2) the court is unable to provide the petitioner with the relief sought. See Munoz v. Rowland, 104
F.3d 1096, 1097-98 (9th Cir. 1997); Picrin-Peron v. Rison, 930 F.2d 773, 775-76 (9th Cir. 1991).

        Here, Petitioner does not challenge his conviction or sentence; rather, he challenges the
Board of Parole Hearings’ decision not to release him on parole in August 2016, which he contends
constituted a breach of his plea agreement and a denial of his right to due process. (Petition at 2, 6-
16.) Assuming Petitioner subsequently has been released on parole, as his notice of change of
address indicates (see ECF No. 20), it is unclear what relief the Court possibly could grant to redress
the purportedly wrongful denial of parole in 2016. To the extent the Petition seeks a writ compelling
Petitioner’s release on parole (see Petition at 8-9 (contending release was the “only . . . proper
remedy”)), such relief would not be effective in light of Petitioner’s apparent release. Because there
does not appear to be any habeas relief the Court may grant, it appears Petitioner no longer has any
legally cognizable interest in the resolution of the Petition, and the Petition is moot. See, e.g.,
Burnett, 432 F.3d at 999-1000 (finding moot petitioner’s due process claim arising from denial of
parole after petitioner was released on parole); Agrio v. Valenzuela, No. LA CV 15-5164 R (JCG),
2017 U.S. Dist. LEXIS 93224, at *2-3, 2017 WL 2626982, at *1-2 (C.D. Cal. Apr. 25, 2017) (same),
adopted, 2017 U.S. Dist. LEXIS 93214, 2017 WL 2620790 (C.D. Cal. June 14, 2017); Jameson v.
Chappell, No. C 13-03525 SBA (PR), 2015 U.S. Dist. LEXIS 63536, at *7, 2015 WL 2337829, at *3
(N.D. Cal. May 14, 2015) (same).




CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 3
Case 2:18-cv-01595-PA-MAA Document 21 Filed 05/06/20 Page 3 of 3 Page ID #:459
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01595-PA-MAA                                             Date: May 6, 2020
Title        Luis Alberto Flores v. J. Sullivan


       Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the action should not be
dismissed without prejudice as moot. By no later than June 5, 2020, Petitioner shall file one of the
following responses to this Order to Show Cause:

        1.       If Petitioner concedes that the action is moot, Petitioner may file and serve a written
                 response stating that he concedes the action is moot. If Petitioner elects this option,
                 the Court will issue a recommendation that the action be dismissed without prejudice
                 as moot. Instead of filing the written response described above, Petitioner may
                 dismiss this action voluntarily. The Clerk is directed to attach Form CV-09 (Notice
                 of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)) to this Order
                 to Show Cause.

        2.       If Petitioner does not concede that the action is moot, he must file a written response
                 explaining in detail why the case is not moot, providing relevant facts and legal
                 authorities. Petitioner should state whether he has been released on parole.

       Petitioner is expressly cautioned that failure to respond to this Order to Show Cause by
June 5, 2020 will result in a recommendation that the action be dismissed without prejudice as
moot.

        It is so ordered.

Attachment: Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or
(c))




CV-90 (03/15)                            Civil Minutes – General                            Page 3 of 3
